Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show claim 17, 18, 24, 25, 29, 30 as described in the specification.  The specification discloses the irradiation light 14 is “perpendicular to the orientation of the reinforced fibers” and “to have an acute angle…with respect to the plane of the …surface layer”.  Figure 2(a) shows the acute angle but fail to disclose that the irradiation light is also perpendicular to the orientation of the fibers. Clarification is required. 
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 17, 18, 20, 21, 24, 25, 29, 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 17, 18, 24, 25, 29, 30, the limitation “and have an acute angle” is unclear to which it is referring.  The complete phrase is “the irradiation source is arranged in a direction perpendicular to an orientation direction of continuous fibers constituting the unidirectional reinforced fiber base material and have an acute angle with respect to a plane of the unidirectional reinforced fiber base material”.  The irradiation source is singular yet the phrase “have an acute angle” seems to refer to something plural.  It isn’t clear from the grammar to what this “and” portion of the sentence is connected. Additionally, if it does refer to the irradiation source, it isn’t clear how it can both be perpendicular (or parallel) to and with an acute angle to the fiber base material. Clarification is required. 
With respect to claim 20 and 21, the claim fails to positively recite any method steps.  The claim discloses a “wherein” clause but it isn’t clear that what follows is actually a step for performing the method of producing a fiber-reinforced resin molded body. Additionally, the second part of the claim “the measurement result is reflected” is in the passive voice and also not a clear, positively recited method step. It is unclear what steps, if any, are being claimed.  Clarification is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 15, 16, 17, 18, 19, 22, 23, 24, 25, 26, 27, 28, 29, 30. are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minamida et al. U.S. Patent #9,180,653.
With respect to claim 15 and 16, Minamida discloses a prepreg production method comprising:
A measurement method for a resin state which has a method of measuring a state of a resin present on a surface layer of a prepreg impregnated with the resin in a unidirectional reinforced fiber base material (abstract, Col.1, l 62- Col.2, l 23)
Irradiating the surface layer of the prepreg with light from an irradiation source (abstract, Figure 1, surface layer prepreg = resin sheet 3a, light = 31, Col.12, l 21-23)
Receiving reflected light from the surface layer of the prepreg by a sensor (Col.12, l 21-25, sensor = 32)
Calculating a thickness and a coated state of the resin present at the surface layer of the prepreg from the intensity of the reflected light (Col.12, l 25-31, Col.13, l 37-47, wherein coated state = defect contamination, thickness = spot resin missing defect, streak-like resin missing defect Col.7, l 29-56)

With respect to claim 22 and 23, Minamida discloses a prepreg production device comprising:
An irradiation source that irradiates the prepreg with irradiation light (Figure 2, light source 31)
A sensor that receives reflected light from the irradiation light (Figure 2, sensor 32)
A calculation unit that calculates a thickness and a coated state of the resin present at the surface layer of the prepreg from intensity of the reflected light (Figure 2, defect judgement apparatus 33, Col.12, l 25-31, Col.13, l 37-47, wherein coated state = defect contamination, thickness = spot resin missing defect, streak-like resin missing defect Col.7, l 29-56)

With respect to claim 17, 18, 24, 25, 29, 30, Minamida discloses all of the limitations as applied to claim 15 above.  In addition, Minamida discloses:
The irradiation source is arranged in a direction perpendicular/parallel to an orientation direction of continuous fibers constituting the unidirectional reinforced fiber base material and have an acute angle with respect to a plane of the unidirectional reinforced fiber base material, while a light receiving surface of the sensor is arranged substantially parallel to the plane of the unidirectional fiber base material (Figure 2, wherein 31 = light source and light receiving sensor = 32, wherein the continuous fibers of Minamida are parallel with the resin film 6a)
It should be noted that the interpretation of this claim is subject to the resolution of the rejection under 35 USC 112 above. 

With respect to claims 19, Minamida discloses all of the limitations as applied to claim 15 above.  In addition, Minamida discloses:
The acute angle formed by the irradiation source and the plane of unidirectional reinforced fiber base material is 5 to 60° (Co. 12, l 32-45)

With respect to claim 26, 27, 28, Minamida discloses all of the limitations as applied to claim 22 above.  In addition, Minimada discloses:
Two irradiation sources are provided and the irradiation sources are arranged as positions that are line-symmetric with respect to an orientation of the reinforced fibers of the prepreg (Figure 2, 31a, 31b)
A placement device for a prepreg, wherein a measurement result by the measurement device is reflected in the placement device to control placement of the prepreg (Col.20, l 19, wherein the measurement result = defect marked causes the moving sheet to be slowed down by the placement device = 10A)
A device that measures a placement state of the prepreg wherein a placement result of the pregpreg is reflected in the control (Col.19, l 24-43, Col.20, l 13-21, wherein the device that measures a placement state of the prepreg = marking device 12a, inherent that the inspection devices convey the location of errors on the prepreg sheet, and thereby the location of points along the prepreg sheet to the marking device)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787. The examiner can normally be reached Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REBECCA C BRYANT/